Title: To Benjamin Franklin from Jacob Duché, Junior, 6 May 1757
From: Duché, Jacob, Jr.
To: Franklin, Benjamin


Sir
Philada. May 6. 1757
As you kindly offered me your best Services before you left Philadelphia, which, as I had then no Commands to trouble you with; I declined the Honor of accepting, I now beg Leave to make Use of the Liberty you permitted me, to request you to take Charge of the inclosed Letters. I believe you are personally acquainted with the Gentlemen to whom they are directed, and may perhaps have an Opportunity of seeing them yourself. I wish you the highest Success in your laudable Undertakings, as I am well convinced that all your Actions hitherto have been immediately for the Public Good, and trust that in your future Conduct, you will still have that noblest of Ends in View.
I am, Sir, Your assured Friend and very humble Servant
Jacob Duché Junr.
P.S. My Father sends his Compliments and best Wishes to you.
 
Addressed: To / Benjamin Franklin Esqr.
Endorsed: Jac. Duché junr May 6. 57
